Citation Nr: 1533767	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than November 27, 1995, for the grant of service connection for coronary artery disease for purposes of entitlement to retroactive benefits.

2.  Entitlement to an effective date earlier than November 27, 1995, for the grant of service connection for cerebrovascular accident as secondary to coronary artery disease for purposes of entitlement to retroactive benefits. 

3.  Entitlement to burial benefits in excess of $800.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1975.  He died in February 2008, and the appellant has filed a claim as his surviving spouse.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2011 decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, the appellant testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

By way of background, the appellant filed a claim for Dependency and Indemnity Compensation (DIC) in February 2008.  In November 2008, the RO denied DIC based on service connection for the cause of the Veteran's death and denied entitlement to accrued benefits.  The appellant filed a notice of disagreement (NOD) in August 2009.  During the pendency of her appeal, the RO conducted a special review pursuant to Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  As a result, in a January 2011 rating decision, the RO granted service connection for coronary artery disease and for cerebrovascular accident effective November 27, 1995, for the purposes of payment of retroactive benefits.  The appellant filed a NOD, requesting an earlier effective date for the grant of service connection.

In the January 2011 rating decision, the RO also granted service connection for the cause of the Veteran's death, which constituted a full award of the benefits sought on appeal with respect to this issue.  Thus, this matter is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  At the Board hearing, the appellant clarified that she wished to appeal the grant of cause of death because it was based upon the heart disability, and should also be granted based on diabetes mellitus.  The appellant, however, has not disputed any aspects of this grant that would entitled her to any additional benefits; the Board thus considers this issue fully granted and not on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains a copy of the November 2013 Statement of the Case (SOC); otherwise the records are irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's initial informal claim for nonservice-connected pension benefits for coronary artery disease and stroke was received by the RO on November 27, 1995.

2.  The Veteran was granted service connection for coronary artery disease as a presumptive disease due to exposure to Agent Orange, and for residuals of a cerebrovascular accident as secondary to coronary artery disease.  

3.  No communication was received prior to November 27, 1995, that could be interpreted as an informal or formal claim of entitlement to service connection for coronary artery disease.  

4.  The appellant was awarded $800 in burial benefits; this was the full amount that she requested and the full amount of expenses that she had incurred.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to November 27, 1995, for the grant of service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2014).

2.  The criteria for an effective date prior to November 27, 1995, for residuals of a cerebrovascular accident secondary to coronary artery disease are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.400, 3.816 (2014).

3.  The criteria for payment of service connected burial benefits in excess of $800 have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 79 Fed. Reg. 109, 32658-62 (June 6, 2014), to be codified at 38 C.F.R. §§ 3.1700-3.1713.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the effective date issues, in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500 -01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements, including an effective date. There has been no allegation of such error in this case by the appellant.  Therefore, no further VCAA notice is necessary for the downstream effective date issues. 

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Veteran's STRs and VA medical records are associated with the claims file.  No VA examinations or opinions are necessary as this appeal is regarding effective dates for grants of service connection for retroactive benefits, for the surviving spouse of a Veteran.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the burial benefits claim, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

In this case, the appellant was provided the opportunity to testify at a hearing before the Board in March 2015.  During the hearing, the undersigned Veterans Law Judge (VLJ) set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through her testimony and questioning, also demonstrated actual knowledge of the elements necessary to substantiate the claims.  The VLJ also explained that the effective date of an award is generally based on the date of the claim and the date entitlement arose, whichever is later.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the claims.

II.  Law and Analysis - Earlier Effective Dates

The appellant contends that an effective date earlier than November 27, 1995, is warranted for the grant of service connection for coronary artery disease and cerebrovascular accident secondary to coronary artery disease.  During the Board hearing, she testified that she believed the Veteran filed a claim prior to 1995.  See Board Hearing Transcript (Tr.) at 8.  She has also asserted that the Veteran's heart disability arose prior to November 1995, noting that he had a myocardial infarction and cerebrovascular accident in August 1994, and that a 1968 chest X-ray showed possible cardiovascular problems.  See February 2012 NOD.  

The Veteran's STRs indicate that a February 1968 chest x-ray showed that his heart was somewhat globular in shape and that the proximal aorta had a small caliber.  A note was made to correlate as to possible clinical cardiovascular findings; however, it does not appear that any further testing was done.  At his November 1974 separation examination, his heart and vascular system were normal.  A November 1974 chest x-ray was also normal.  The Veteran separated from service in January 1975.  

In August 1994, the Veteran's coronary artery disease manifested as a myocardial infarction and cerebrovascular accident.  See July 1995 letter from Dr. J.S.  On November 27, 1995, he submitted a statement requesting an update on his claim that was submitted in August 1995, noting that he had not received any response from VA.  In November 1995, the RO notified him that it had never received a VA Form 21-526, Veterans Application for Compensation or Pension, from him.  The RO requested that he complete and return the form within 60 days.  In January 1996, the Veteran submitted a formal claim seeking nonservice-pension benefits for heart blockage, diabetes, stroke, leg cramps, and a lower back injury.  In a June 1996 rating decision, the RO denied entitlement to nonservice-connected pension benefits.

In September 2001, the Veteran filed a claim for service connection for heart problems and stroke secondary to service-connected diabetes mellitus.  In a January 2002 rating decision, the RO denied service connection for coronary artery disease and cerebrovascular accident.  The Veteran perfected an appeal in April 2002.  In a September 2006 decision, the Board denied entitlement to service connection for coronary artery disease and cerebrovascular accident.

The Veteran died in February 2008.  In a January 2011 rating decision, the RO granted service connection for coronary artery disease and cerebrovascular accident effective from November 27, 1995, for purposes of payment of retroactive benefits.  

The grant of service connection for coronary artery disease was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2014) (listing ischemic heart disease as a disease that shall be service-connected for veterans who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2014).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States District Court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2) .

A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.  

As noted above, the Veteran filed his original informal claim for compensation benefits for heart disease on November 27, 1995 and prior to that date nothing in the record can be reasonably viewed as a claim for compensation for coronary artery disease.  Although the November 27, 1995 correspondence references an earlier claim filed in August 1995, a review of the record does not indicate that any prior claim was filed with VA.  The Board notes that there are multiple records dated prior to November 1995 that reference a claim filed with the Social Security Administration; however, the November 27, 1995 correspondence was the first correspondence that indicated the Veteran's intent to file a claim with VA.  Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  Therefore, the earliest possible effective date for the award of service connection for coronary artery disease is November 27, 1995, which is the date of claim.

The medical evidence in the claims file indicates that the Veteran had coronary artery disease prior to November 27, 1995.  See, e.g., July 1995 letter from Dr. J.S.  The appellant has argued that a June 1968 chest x-ray indicated possible cardiovascular problems and that the Veteran had a myocardial infarction and cerebrovascular accident in August 1984.  However, the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).   

As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date the claim was received on November 27, 1995, is later than the date entitlement arose.  Therefore, an effective date earlier than November 27, 1995, for coronary artery disease is not warranted.  

Turning to the effective date for the grant of service connection for cerebrovascular accident, the Board finds no basis for an effective date earlier than November 27, 1995.  The medical evidence received in connection with the claim indicates that the Veteran's cerebrovascular accident was directly related to coronary artery disease.  Because service connection for cerebrovascular accident was granted as secondary to coronary artery disease, entitlement cannot be found to have arisen prior to the effective date of the award of service connection for coronary artery disease, the primary disability.  

In reaching the above conclusions, the benefit of the doubt doctrine was considered. However, as a preponderance of the evidence is against these claims, this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Law and Analysis - Burial Benefits

Effective July 7, 2014, VA amended the regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  79 Fed. Reg. 32658-62 (June 6, 2014) (now codified at 38 C.F.R. §§ 3.1700-3.1713).  In making this change VA aimed to improve delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  The final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014. 

It does not appear that the appellant was provided notice of the amended regulations; however, the appellant has received the full amount of burial expenses requested.  Thus, the amended regulations do not change the outcome of this decision.  

Here, the appellant sought reimbursement for burial and funeral expenses in the amount of $800.  See April 2008 claim.  In September 2008, the amount of $300 was paid as a non-service connected burial allowance.  Following the grant of service connection for the Veteran's death, the remaining $500 was paid as a service connected burial allowance.  See February 2011 notice letter.  During the Board hearing, the appellant testified that she did not pay more than $800 in burial expenses.  See Tr. at 12.  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (prior to July 7, 2014).  A greater burial allowance is available if the Veteran died from a service-connected disability.  Up to $300 is available in non-service connected burial benefits and up to $2,000 is available in service connected burial benefits.  38 U.S.C.A. §§ 2302; 2307; 38 C.F.R. § 3.1600; VA's Adjudication Manual, M21-1, Part I, Appendix B.  

The Board notes that the amended regulations provide that on or after July 7, 2014, VA will automatically pay to an eligible surviving spouse the maximum burial allowance specified in 38 U.S.C.A. §2307 for the burial and funeral expenses for a veteran who has died as a result of a service-connected disability or disabilities, unless VA has evidence on the date it receives notice of the veteran's death that the expenses incurred were less than that amount.  See 38 C.F.R. §§ 3.1702(a), 3.1704(a) (effective July 7, 2014).  However, these amended regulations regarding automatic payment do not apply to this case.  As noted above, the payment of burial benefits was made prior to July 7, 2014, and the payment of $800 in burial expenses represents a full grant of the benefits requested.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

The Board acknowledges the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines.  The Board has no authority to grant claims on an equitable basis but is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c).  The critical facts in this case are not in dispute, and it is the law that is dispositive.  Accordingly, the claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to November 27, 1995, for the grant of service connection for coronary artery disease is denied.

Entitlement to an effective date prior to November 27, 1995, for the grant of service connection for cerebrovascular accident is denied.

Entitlement to burial benefits in excess of $800 is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


